
	
		I
		112th CONGRESS
		1st Session
		H. R. 2216
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Hinojosa (for
			 himself, Mr. Cuellar,
			 Mrs. Davis of California,
			 Mr. Dreier,
			 Mr. Farenthold,
			 Mr. Filner,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Pastor of Arizona,
			 Mr. Reyes,
			 Mrs. Napolitano,
			 Mr. Pierluisi,
			 Mr. Baca, Mr. Frank of Massachusetts,
			 Mr. Meeks,
			 Ms. Velázquez,
			 Ms. Zoe Lofgren of California,
			 Mr. Polis, and
			 Mr. Luján) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the North American Free Trade Agreement
		  Implementation Act to allow for amendments to the Border Environment
		  Cooperation Agreement to promote infrastructure projects financed by the North
		  American Development Bank in the border region to promote growth in trade and
		  commerce between the United States and Mexico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 NADBank Enhancement Act of
			 2011.
		2.Authority to
			 agree to amendments to the Border Environment Cooperation
			 AgreementSection 545 of the
			 North American Free Trade Agreement Implementation Act (22 U.S.C. 290m–4) is
			 amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end of the following new paragraph:
				
					(3)change the
				purposes and functions of the Bank, including changes that would allow the Bank
				to finance infrastructure projects in the border region that promote growth in
				trade and commerce between the United States and Mexico, support sustainable
				economic development, reduce poverty, foster job creation, and promote social
				development in the
				region.
					.
			
